Table of Contents Filed Pursuant to Rule 424(b)(5)Registration No. 333-149664 This Preliminary Prospectus Supplement and the accompanying Prospectus relate to an effective registration statement under the Securities Act of 1933, as amended, but are not complete and may be changed. This Preliminary Prospectus Supplement and the accompanying Prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED APRIL 6, 2010 Preliminary Prospectus Supplement (To Prospectus dated March 27, 2008) $ Series 2010A % Senior Notes due Gulf Power Company will pay interest on the Series 2010A Senior Notes on and of each year, beginning
